Title: To Thomas Jefferson from Arthur Campbell, 7 February 1781
From: Campbell, Arthur
To: Jefferson, Thomas



Sir
Abingdon Febr. 7th. 1781

It now appears that the Indians that attacked Blackmores Fort, as mentioned in my last, were a small party of Shawanese headed by our noted enemy Logan.
The last Travelers that came from Kentucky came thro Cumberland Gap safe, having on their way made no discoveries of Indians. Some attention of Government to former means proposed, I am convinced may bring about a Peace; or make the war with the Cherokees a light work. I am now peculiarly anxious on that head, as a late pressing application of General Greene, for the aid of the Mountain Men, will not be so effectually answered; until the apprehensions of danger from the Indians, may in some measure be remov’d. Not an ounce of the Powder your Excellency formerly promised is come to hand, nor can I hear any thing of it. The flints is much needed. From information that I believe may be depended  on, the destruction of the Works at the Lead-Mines are an object the Tories have in view early in the Spring.
I am Sir Your most Obedient Servt.,

Arthur Campbell

